        Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 SEGMENT CONSULTING
 MANAGEMENT, LTD., a British
 Columbia, Canada Company; and
 LIGHTHOUSE ENTERPRISES INC.,
 a Barbados Company,

 Plaintiffs,                                     CIVIL ACTION FILE NO:
                                                   1:20-cv-01837-TWT
 v.

 BLISS NUTRACETICALS LLC, a
 Georgia Limited Liability Company;
 VIVAZEN BOTANICALS LLC, a
 Florida Limited Liability Company;
 and DOES 1 through 10,

 Defendants.


               JOINT MOTION FOR ENTRY OF CONSENT ORDER
      Plaintiffs Segment Consulting Management, LTD and Lighthouse

Enterprises, Inc. (“Plaintiffs”) and Defendant Bliss Nutraceticals, LLC (“Bliss

Nutra”; collectively “Plaintiffs”) file this Joint Motion for Entry of a Consent Order,

which is attached as Exhibit “A”, showing this Court as follows:

                                           1.

      Plaintiffs filed this action on April 28, 2020. (Doc. 1.)




                                          1
           Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 2 of 7




                                           2.

        On April 29, 2020, Plaintiffs filed an Ex Parte Motion for Temporary

Restraining Order (Doc. 5) (the “TRO Motion”), and requested an immediate

hearing.

                                           3.

        On May 19, 2020, the Court set the hearing on the TRO Motion for May 22,

2020 at 11:00 a.m., and ordered Plaintiffs to serve Defendants, including Bliss Nutra,

with notice of the hearing.

                                           4.

        Bliss Nutra was served with the notice for the TRO Hearing on May 20, 2020,

and filed a Motion for Continuance that same day. (Doc. 15.)

                                           5.

        The following day, on May 21, 2020, the Court granted Bliss Nutra’s Motion

for Continuance, and reset the hearing on the TRO Motion for June 12, 2020 at 11:00

a.m. Eastern Time.

                                           6.

        Counsel for Plaintiffs and counsel for Bliss Nutra have since been discussing

a procedure to pursue a resolution of case.




                                          2
#75460091_v2
           Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 3 of 7




                                             7.

        In effort to pursue a resolution in good faith, the Parties have come to the

following agreement, which is memorialized by the Consent Order attached as

Exhibit A:

        (a)    Plaintiffs will stay prosecution of this case against Bliss Nutra;

        (b)    Plaintiffs will suspend their TRO Motion as to Bliss Nutra, but not as

               to Defendant Vivazen Botanicals LLC (“VZB”);

        (c)    Bliss Nutra will immediately cease selling or otherwise trafficking in

               any products that bear or otherwise use the word “VIVAZEN” in any

               way, provided that (1) any resale of any products identified with

               “Vivazen Botanicals” already sold or otherwise transferred by Bliss

               Nutra to, and paid for by, third parties not under the direct or indirect

               control of Bliss Nutra or its principals will not violate this agreement

               and (2) any sales by VZB of products bearing the word “VIVAZEN”

               will not be considered violations by Bliss Nutra, except to the extent

               Bliss Nutra or any of its principals, officers, or agents exercise control

               over VZB;

        (d)    Within 24 hours of the Court’s entry of the Consent Order, Bliss Nutra

               will remove any mention of the word “Vivazen” from any website

               which Bliss Nutra or any of its principals, officers, or agents own,

                                            3
#75460091_v2
           Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 4 of 7




               operate, or otherwise control, including without limitation the section

               entitled “Vivazen” of the website available at https://blissnutra.com/;

        (e)    Within 24 hours of the Court’s entry of the Consent Order, Bliss Nutra

               will remove from public accessibility entirely the website available at

               http://vivazenbotanicals.com/;

        (f)    The Parties shall mediate the case by June 26, 2020, and shall pursue

               settlement discussions in a good-faith and expeditious manner;

        (g)    If mediation and/or settlement efforts fail in the opinion of any Party,

               any of the Parties may file a status report with the Court informing the

               Court that such efforts have, in the filing Party’s opinion, failed;

        (h)    Upon the filing of such a status report, Plaintiffs’ TRO Motion is

               automatically converted to and treated as though it were a motion for a

               preliminary injunction as against Bliss Nutra, and the Court will

               schedule a hearing on that motion as soon as possible after the status

               report is filed;

         (i)   The prohibitions of the Consent Order found in paragraphs (c) through

               (e) above shall remain in full force and effect through the preliminary

               injunction hearing on the TRO Motion, converted as described above

               in paragraph (h);



                                            4
#75460091_v2
           Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 5 of 7




          (j)   The Parties preserve any and all legal arguments and remedies, and

                jointly stipulate that this agreement shall not be used against their

                interests within or outside of this action; and

        (k)     Plaintiffs may move forward with their TRO Motion (not converted as

                described in paragraph (h) above) as against VZB, including with the

                hearing scheduled for June 12, 2020.

                                              8.

        The Parties have worked together in developing this agreement, and believe

that it allows them to meaningfully pursue settlement discussions.

        WHEREFORE, Plaintiffs Segment Consulting Management, LTD and

Lighthouse Enterprises, Inc. and Defendant Bliss Nutraceuticals, LLC respectfully

request that this Court grant this Joint Motion and enter the Consent Order attached

hereto as Exhibit “A”.

        Respectfully submitted this 11th day of June, 2020.

HOLLAND & KNIGHT LLP                             HALL BOOTH SMITH, P.C.


 /s/ Jake Evans                                   /s/ Samual S. Sykes II
Jake Evans                                       (w/ express permission)
Georgia Bar No. 797018                           John E. Hall, Jr.
Robert S. Highsmith Jr.                          Georgia Bar No. 319090
Georgia Bar No. 352777                           Samuel S. Sykes II
Daniel C. Neustadt                               Georgia Bar No. 227548
New York Bar No. 4532958 (Admitted
Pro Hac Vice)

                                             5
#75460091_v2
           Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 6 of 7




Matthew T. Covell                           191 Peachtree Street, NE, Suite 2900
Georgia Bar No. 190735                      Atlanta, Georgia 3030
                                            Telephone: (404) 954-5000
Regions Plaza, Suite 1800
1180 West Peachtree Street                  Counsel for Plaintiffs
Atlanta, Georgia 30309
Telephone: (404) 817-8500

Counsel for Defendant Bliss
Nutraceuticals, LLC




                                        6
#75460091_v2
           Case 1:20-cv-01837-TWT Document 25 Filed 06/11/20 Page 7 of 7




               LR 7.1(D) FONT COMPLIANCE CERTIFICATION

        The undersigned counsel for Bliss Nutraceuticals, LLC hereby certifies that

the within and foregoing document was prepared using Times New Roman 14-point

font in accordance with Local Rule 5.1 of the United States District Court for the

Northern District of Georgia.

        This 11th day of June, 2020.
                                       HOLLAND & KNIGHT LLP

                                        /s/ Jake Evans
                                       Jake Evans
                                       Georgia Bar No. 797018

                                       Attorney for Bliss Nutraceuticals, LLC




                                         7
#75460091_v2
